NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                     MAY 17 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

LUIS YEPEZ-VARGAS, AKA Luis Yepez                No.   17-72070
Vargas, AKA Luis Vargas Yepez, AKA
Luis Yepis-Vargas,                               Agency No. A039-317-280

                  Petitioner,
                                                 MEMORANDUM*
    v.

WILLIAM P. BARR, Attorney General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                         Argued and Submitted April 17, 2019
                              San Francisco, California

Before: FERNANDEZ, BEA, and N.R. SMITH, Circuit Judges.

         Luis Yepez-Vargas (“Yepez”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) removal order. Pursuant to 8 U.S.C. § 1252, we have jurisdiction;

we grant in part and deny in part Yepez’s petition for review and remand to the

BIA for further proceedings.


*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
   1. The BIA erred in holding that Yepez’s narcotic drug conviction under

Arizona Revised Statute § 13-3408(A)(7) was an aggravated felony, which

rendered him ineligible for cancellation of removal. The parties agree that § 13-

3408(A)(7) is overbroad when compared to the generic aggravated felony, because

the term “narcotic drug” as defined by Arizona Revised Statute § 13-3401(20)

criminalizes more drugs (benzylfentanyl and thenylfentanyl) than its federal

counterpart, 21 U.S.C. §§ 802(6), 812. See Ragasa v. Holder, 752 F.3d 1173, 1176

(9th Cir. 2014) (noting that a statute of conviction that criminalizes benzylfentanyl

and thenylfentanyl is not categorically a removable offense under the federal

Controlled Substances Act).

      Because § 13-3408(A)(7) is overbroad, we must next determine whether the

statute is divisible, meaning it “sets out one or more elements of the offense in the

alternative.” Descamps v. United States, 570 U.S. 254, 257 (2013). If we

determine that the statute of conviction is indivisible, our inquiry ends, because “a

conviction under an indivisible, overbroad statute can never serve as a predicate

offense.” Almanza-Arenas v. Lynch, 815 F.3d 469, 475 (9th Cir. 2016) (en banc).

Section 13-3408(A)(7) is also “indivisible,” because the statute lists alternative

means of committing the same offense. See State v. Salinas, 887 P.2d 985, 987

(Ariz. 1994) (setting forth “[t]he elements of possession of a narcotic for sale are:

1) exercise of dominion and control over the substance; 2) knowledge that the


                                          2
substance is present; 3) knowledge that the substance is a narcotic; and 4)

possession of the substance for the purpose of sale”); State v. Castorina, No. 1 CA-

CR 08-0816, 2010 WL 2450117, at *4 (Ariz. Ct. App. June 17, 2010) (relying on

Salinas, the court noted that “neither our statutes nor case law require the state to

prove that defendant knew which particular drug defined under our laws as a

‘dangerous’ drug or ‘narcotic’ drug he knew he possessed” (emphasis in original));

see also Mathis v. United States, 136 S. Ct. 2243, 2256 (2016) (“[A] state court

decision definitively answers the [divisibility] question . . . .”).

    2. Yepez argues that the BIA erred in considering him as “inadmissible” for

purposes of sustaining his charges of removability because he is an LPR who was

“paroled” into the United States when he sought to re-enter in 2014. This

argument is unexhausted because Yepez did not present it to the BIA, the BIA did

not address the issue on its own, and no new event occurred in Yepez’s case which

would eliminate the exhaustion requirement. See Rodriguez-Castellon v. Holder,

733 F.3d 847, 852 (9th Cir. 2013); Alcaraz v. INS, 384 F.3d 1150, 1158 (9th Cir.

2004). We therefore lack subject-matter jurisdiction to consider this unexhausted

argument. Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004).1


1
      Even if this argument were exhausted, it lacks merit. Noncitizens lawfully
admitted for permanent residence in the United States may be considered as
“seeking admission into the United States for purposes of the immigration laws” if
one of six exceptions applies. 8 U.S.C. § 1101(a)(13)(C); see also Nguyen v.
Sessions, 901 F.3d 1093, 1097 (9th Cir. 2018); Matter of Pena, 26 I. & N. Dec.

                                            3
   3. Yepez argues that, even if he were properly considered “inadmissible”

under 8 U.S.C. § 1101(a)(13)(C), the BIA erred in sustaining his three independent

charges of removability under 8 U.S.C. § 1182(a)(2). We disagree and affirm two

of the three independent charges of removability.2

      First, the BIA properly sustained the IJ’s holding that Yepez is removable,

because there is “reason to believe” Yepez engaged in illicit trafficking of a

controlled substance under 8 U.S.C. § 1182(a)(2)(C)(i). Unlike many other

grounds of inadmissibility and removability, 8 U.S.C. § 1182(a)(2)(C)(i) does not

require a conviction for an alien to be deemed inadmissible or removable. Lopez-

Molina v. Ashcroft, 368 F.3d 1206, 1209 (9th Cir. 2004). Rather, the BIA’s

holding must be supported by “reasonable, substantial, and probative evidence”

that supports the “IJ’s ‘reason to believe’ that [Yepez] knew he was participating in

illicit drug trafficking.” Gomez-Granillo v. Holder, 654 F.3d 826, 831 (9th Cir.

2011) (citation omitted). Where a petitioner has pleaded guilty to narcotics



613, 615 (BIA 2015). Relevant here, one of the six exceptions includes when an
LPR “has committed an offense identified in section 1182(a)(2) of this title.” 8
U.S.C. § 1101(a)(13)(C)(v). Yepez was charged with having committed an offense
under three separate sections of 8 U.S.C. § 1182(a)(2). Therefore, the BIA
properly considered Yepez as “inadmissible” pursuant to 8 U.S.C.
§ 1101(a)(13)(C) for purposes of removability, despite his status as an LPR.
2
      For the same reasons that we hold Yepez’s narcotic drug conviction is not
categorically an aggravated felony, his narcotic drug conviction is also not
categorically a conviction “relating to a controlled substance” under 8 U.S.C.
§ 1182(a)(2)(A)(i)(II).

                                          4
trafficking, “it logically follows that immigration officials do not merely have

reason to believe he has trafficked in narcotics, they have reason to know he has

done so.” Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th Cir. 2014) (citation omitted)

(emphasis in original).

      Yepez pleaded guilty to an amended felony count of attempt to transport a

narcotic drug for sale, but his guilty plea does not mention that the narcotic drug

for which he was convicted is cocaine. However, Yepez pleaded to the factual

basis set forth in his suppression hearing transcript, which contains the arresting

officer’s testimony that Yepez was the sole occupant driving a car that hid

“bundles of cocaine.” This confirms that the drug for which Yepez was convicted

is cocaine, a federally controlled substance.3 See 21 U.S.C. § 802(6). Therefore,

there is “reason to believe” Yepez engaged in illicit trafficking of a controlled

substance under 8 U.S.C. § 1182(a)(2)(C)(i), which renders Yepez removable.

      Yepez is also independently removable because he was convicted of a crime

involving moral turpitude under 8 U.S.C. § 1182(a)(2)(A)(i)(I). The BIA engaged

in extensive analysis in ascertaining that Yepez’s conviction under Arizona

Revised Statute § 13-3408(A)(7) is categorically a crime involving moral



3
      Although the record contains only a partial transcript of Yepez’s motion to
suppress hearing, it is enough to confirm that the narcotic drug for which Yepez
was convicted is cocaine.


                                          5
turpitude. It also relied on its precedential decision in Matter of Gonzalez Romo,

26 I. & N. Dec. 743, 746 (BIA 2016), which reaffirmed that the BIA has “long

held that evil intent is inherent in the illegal distribution of drugs and that

‘participation in illicit drug trafficking is a crime involving moral turpitude.’”

Additionally, in Gonzalez Romo, the BIA held that a similar conviction to Yepez’s

narcotic drug conviction—a felony conviction for solicitation to possess marijuana

for sale—was a crime involving moral turpitude. Id. Because the BIA relied on

precedential authority based on similar reasoning in determining that Yepez’s

conviction for attempt to transport a narcotic drug for sale is categorically a crime

of moral turpitude, its decision is entitled to Chevron deference. Rivera v. Lynch,

816 F.3d 1064, 1071 (9th Cir. 2016); see also Chevron U.S.A., Inc. v. Nat. Res.

Def. Council, Inc., 467 U.S. 837 (1984). We therefore defer to the BIA’s

conclusion that Yepez was convicted of a crime categorically involving moral

turpitude, which renders him independently removable under 8 U.S.C.

§ 1182(a)(2).

      Yepez’s petition for review is GRANTED in part, DENIED in part, and

REMANDED to the BIA to allow Yepez to pursue his application for cancellation

of removal. Each party shall bear its own costs on appeal.




                                            6